October 01, 2010


Mr. J. Arnold Aguilar
Aguilar Law Firm
990 Marine Drive
Brownsville, TX 78520
Mr. Mario A. Barrera
Bracewell & Giuliani LLP
106 S. St. Mary's St., Suite 800
San Antonio, TX 78205

RE:   Case Number:  09-0834
      Court of Appeals Number:  13-07-00555-CV
      Trial Court Number:  CL-43,244-A

Style:      CITY OF ELSA, TEXAS
      v.
      JOEL HOMER GONZALEZ

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
enclosed judgment in the above-referenced cause.  You may obtain a  copy  of
the                               opinion                                at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Arturo Guajardo|
|   |Jr.                |
|   |Ms. Dorian E.      |
|   |Ramirez            |